





CITATION:
Mason v.
Chem
-Trend Limited Partnership, 2011 ONCA 344



DATE: 20110503



DOCKET: C52707 (M39782)



COURT OF APPEAL FOR ONTARIO



Doherty, Moldaver and Feldman JJ.A.



BETWEEN



Tom Mason

Appellant (Applicant)



and



Chem
-Trend Limited Partnership

Respondent (Respondent)



Chris G.
Paliare
and Richard
          Stephenson, for the appellant



Karen Fields and Susan Crawford, for the respondent



Heard: April 13, 2011



On appeal from the judgment of Justice Emile
Kruzick
of the Superior Court of Justice dated August 26,
          2010.



Feldman J.A:

[1]

The appellant was terminated, allegedly
    for cause, after 17 years of employment with the respondent. Wrongful dismissal
    litigation between the parties is ongoing. In order to try to quickly determine
    whether and to what extent he was free to compete with the respondent, the
    appellant brought a separate application asking the court to declare the
    restrictive covenant in his employment contract unenforceable. He was
    unsuccessful and appeals to this court.

FACTS

[2]

The respondent is a

Michigan corporation in the business of
    formulating, manufacturing and selling release agents and related processing
    chemicals for use in the general rubber, tire, polyurethane, composites,
    thermoplastics and die casting industries for customers that operate around the
    world. The appellant was hired in 1992 and operated as a technical salesperson
    for the respondent for 17 years before his employment was terminated in July,
    2009.

[3]

When the appellant was hired, he was required to sign
    the
Chem
-Trend Confidential Information Guide and
    Agreement (CIGA), which contains the restrictive covenant clause that is the
    subject of this appeal and provides:

3.

I agree that if my employment is terminated for any
    reason by me or by the Company, I will not, for a period of one year following
    the termination, directly or indirectly, for my own account or as an employee
    or agent of any business entity,
engage
    in any business or activity in competition with the Company by providing
    services or products to, or soliciting business from, any business entity which
    was a customer of the Company during the period in which I was an employee of
    the Company,
or take any action that will cause the termination of the
    business relationship between the Company and any customer, or solicit for
    employment any person employed by the Company. [Emphasis added.]

[4]

From July, 1992 to November, 1993, the appellants
    territory of responsibility was the

province
    of
Ontario. He then moved
    to the
United States
where
    he was responsible for the states of
Wisconsin,
Iowa,
North Dakota,
South Dakota,
Illinois,
Nebraska,
Colorado
    and

Minnesota.
    In 2001 he returned to
Canada
with responsibility for the whole of
Canada
as well as certain mid-Atlantic

U.S.
states.

[5]

As technical sales representative, the appellant
    acquired knowledge about the company, its products and its customers, including
    the
Chem
-Trend products that each customer used and
    the prices it paid. As many of the clients were multi-national corporations,
    that knowledge extended beyond the appellants geographical territory. He also
    attended annual sales and product meetings that were attended by the sales
    forces for specific product or industry groups. The topics discussed included
    sales, sales targets, market opportunities and potential areas for business
    development. One area of the
Chem
-Trend business that
    the appellant was not involved in was die casting.

[6]

The application judge accepted the appellants evidence
    that the respondents operations were extremely guarded and protected, and
    that consequently, he had only cursory knowledge of both the general workings
    of the laboratory, the compound lists and the formulas. He also accepted that
    the appellant had no access to the respondents large current or older customer
    lists.

[7]

Although by the time the appeal was argued, the
    one-year temporal limit in the non-competition clause had expired, the court
    understood that the issue of the enforceability of the clause was not moot, as
    the parties are involved in relevant ongoing litigation both here and in

Michigan.

REASONS OF THE APPLICATION JUDGE

[8]

The application judge addressed three issues in his
    analysis of whether the restrictive covenant was unenforceable: (1) was the
    restrictive covenant ambiguous? (2)
was
it
    unreasonable? (3)
was
there any other matter that
    would affect the appellants claim for declaratory relief?

[9]

On the first issue, the application judge found that
    the covenant is unambiguous in its wording and that the appellant understood
    what he was agreeing to when he signed the offer letter and the CIGA in 1992
    when he was hired.

[10]

Following the Supreme Court of Canada decision in
J.G. Collins Insurance Agencies Ltd. v.
Elsley
Estate
, [1978] 2 S.C.R. 916, the application
    judge looked at the covenant in context, and considered the three factors to
    determine its reasonableness: geographic scope, the activity that is
    restricted, and the time period of the restriction. He accepted that because of
    the world-wide operations of the respondent and of many of its customers, it was
    reasonable that the covenant be broad and geographically world-wide. He further
    accepted that it was reasonable to restrict any activity of the appellant in
    competition with the respondent because of the appellants access to
    significant information about the respondents business and his technical
    knowledge of the industry. Finally, he found the one-year temporal restriction
    to be relatively short compared to other cases. He concluded that the more
    onerous geographic and activity restrictions in this covenant were balanced out
    by the shorter temporal limitation to make the clause as a whole a reasonable
    one.

[11]

Although not necessary to do so, the application judge
    discussed the respondents argument that the appellant should fail because his
    conduct since being terminated disqualified him on the basis of the clean hands
    doctrine. The impugned conduct involved the appellant approaching customers of
    the respondent and dealing with competitive products before bringing the
    application to determine the validity of the restrictive covenant. The
    application judge concluded that: In the end, I find Mr. Mason did bring this
    application realizing the difficulty the CIGA presented for him.

ISSUES

[12]

Is the restrictive covenant in the employment contract
    between the appellant and the respondent enforceable or unenforceable at law?

ANALYSIS

[13]

Shafron
v. KRG Insurance Brokers
, [2009] 1
    S.C.R. 157, is the most recent decision of the Supreme Court where the
    propriety and enforceability of restrictive covenants is discussed. The issue
    before the court was whether an unenforceable restrictive covenant could be
    read down or modified by a court in order to make it enforceable. In the course
    of answering that question, the court reviewed the law on restrictive covenants
    in sale and employment contracts. Rothstein J. reiterated that although
    covenants in restraint of trade are contrary to the public policy in favour of
    trade, certain of such covenants will be upheld if they are found to be
    reasonable in the circumstances. Where the covenant is found in an employment
    contract it will be subjected to stricter scrutiny than where it is part of the
    consideration for the sale of a business.

[14]

The court referred to the three-pronged test for reasonableness
    set out by Dickson J. in
Elsley
, but held that before addressing that issue, the
    first question is whether there is ambiguity in the interpretation of the
    meaning of the restrictive covenant clause. Rothstein J. explained that: [a]n ambiguous
    restrictive covenant will be
prima facie
unenforceable because the party seeking enforcement will be unable to
    demonstrate reasonableness in the face of an ambiguity. (
para
.
    27). And further: if the covenant is ambiguous, in the sense that what is
    prohibited is not clear as to activity, time, or geography, it is not possible
    to demonstrate that it is reasonable. Thus, an ambiguous restrictive covenant
    is, by definition,
prima facie
unreasonable and unenforceable. (
para
43).

[15]

In
Shafron
, the geographical restriction in the covenant was
    described as Metropolitan City of Vancouver. The court found that there was
    no legal or judicial definition of this location as described, and it was
    unclear what it meant or what the parties meant by it. This constituted an
    ambiguity which could not be read down or rectified. The covenant was thus
prima facie
unreasonable, because it was
    not possible to determine the reasonableness of the covenant unless the
    ambiguity could be resolved. As a result, the restrictive covenant was held to
    be both ambiguous and unreasonable and was therefore struck down.

[16]

This court also recently discussed the governing
    principles that are applicable when considering whether a restrictive covenant
    in a contract of employment is unreasonable and therefore unenforceable in
H. L.
Staebler
Company Ltd. v. Allan
(2008), 92 O.R. (3d) 107 (C.A.). They can be
    summarized as follows:

·

To be enforceable, the covenant must be
    reasonable between the parties and with reference to the public interest. (
Elsley
at p. 923)

·

The balance is between the public interest in
    maintaining open competition and discouraging restraints on trade on the one
    hand, and on the other hand, the right of an employer to the protection of its
    trade secrets, confidential information and trade connections.

·

The validity, or otherwise, of a restrictive
    covenant can be determined only upon an overall assessment of the clause, the
    agreement within which it is found and all of the surrounding circumstances. (
Elsley
at p. 924)

·

In that context, the three factors to be
    considered are, 1) did the employer have a proprietary interest entitled to
    protection? 2)
are
the temporal or spatial limits too
    broad?
and
3) is the covenant overly broad in the
    activity it proscribes because it prohibits competition generally and not just
    solicitation of the employers customers?

[17]

It is convenient to reproduce again the restrictive
    covenant clause that is at issue in this case:

I agree that if my employment is
    terminated for any reason by me or by the Company, I will not, for a period of
    one year following the termination, directly or indirectly, for my own account
    or as an employee or agent of any business entity,
engage in any business or activity in competition with the Company by
    providing services or products to, or soliciting business from, any business
    entity which was a customer of the company during the period in which I was an
    employee of the Company
, or take any action that will cause the termination
    of the business relationship between the Company and any customer, or solicit
    for employment any person employed by the Company. [Emphasis added.]

Ambiguity of the Restrictive
    Covenant

[18]

In determining whether the restrictive covenant is
    enforceable, the application judge, following
Shafron
, looked first at the
    meaning of the clause and whether it is ambiguous. He concluded that the plain
    words were clear, that the appellant understood them and therefore there was no
    ambiguity. I agree.

[19]

Although the appellant sought to characterize the
    practical
unworkability
of the covenant as ambiguity
    in implementation, I prefer to consider it as part of the reasonableness
    inquiry.

Reasonableness of the Restrictive Covenant

[20]

The application judge recognized that the respondent
    has trade secrets, confidential information and trade contacts that are
    entitled to protection. These included not only product information, but
    information about customers needs and pricing arrangements with the company
    that give it a competitive advantage. Because of the world-wide nature of the
    business entities in issue, he found the lack of any spatial limit in the
    restrictive covenant to be appropriate. He also observed that the temporal
    limit on competition of one year is relatively short compared to some other
    covenants that have been upheld.

[21]

When dealing with what activity the appellant was
    restricted from, the application judge noted that the respondent did not
    dispute that the activity restriction was very broad and included anything
    that would be in competition with its business. He accepted the respondents
    reasoning that because the appellant had been a technical sales representative,
    his knowledge of significant product and customer information could be used
    against the respondent and be harmful to its business if he were allowed to
    compete with them. Therefore, he could not be allowed to have any dealings with
    the respondents customers, whether he solicited them or they came to him.

[22]

With respect to the application judge, he erred in
    concluding that a complete prohibition on competing with the respondent was not
    an overly broad restriction on the activity of the appellant.

[23]

First, when the agreement is examined as a whole, there
    are other clauses that protect the respondent. In particular, there is a
    separate covenant that protects trade secrets and confidential information of
    the respondent:

2.

I will not at any time, either during or after my
    employment with the Company, use or disclose to others any trade secrets or
    confidential information of the Company, except as required in performing my
    duties for the Company or with the Companys written consent.

[24]

This clause contains significant protection for the
    company and must be intended to work in conjunction with the restrictive
    covenant after the appellant is no longer an employee of the company.

[25]

Second, the prohibition on dealing with businesses who
    may be former customers of the company, whose customer information could be
    very stale indeed in the case of a 17-year employee, is not consistent with a
    one year restriction on competition, which then allows the employee to compete
    freely. If the rationale behind the one year prohibition is that after one year
    the appellants information on the company and its clients may no longer be
    current, then the prohibition on dealing with former customers is even less
    justifiable.

[26]

Third, the appellant was part of the technical sales
    force for a large company, who operated in a limited sales territory. The appellant
    is prohibited not just from soliciting former customers, but from any dealing
    with them in competition with the respondent. He was not the president or chief
    financial officer, where there may be more justification for a broader
    prohibition on competition after such a highly placed employee leaves the
    company. See, for example,
Elsley

at pp.
    925-28, in which the court held that the restrictive covenant in question was
    not overly broad where the employee was the general manager of the company and
    had significant personal knowledge of and influence over the companys
    customers.

[27]

Fourth, in practice, it is not possible for the
    appellant to know with which potential customers he is prohibited from doing
    business.  The scope of the category of
    customers that the appellant is prohibited from dealing with during the one
    year operation of the restriction is any business entity which was a customer
    of the Company during the period in which [he] was an employee of the Company.

[28]

The appellant was an employee for 17 years. The company
    has world-wide operations with customers, many of which also operate in many
    countries. The restriction is not limited to the appellants own customers over
    that period, but includes all customers of the company during that period. As
    the application judge found, the appellant neither knows nor has he any access
    to a list of all of the companys customers, a list which is very large.
    Therefore, the appellant has no way to know whether any particular potential
    contact he may wish to make, either is or was during the last 17 years, a
    customer of the company.

[29]

In oral argument, counsel suggested that in practice,
    the appellant could contact the company and vet with it any potential customer
    he was contemplating contacting, and the company could advise if that contact
    is on the prohibited list, and further whether the company would be willing to
    allow him to contact the customer in any event. On further discussion, it
was acknowledged
that this suggestion would be unworkable
    for the appellant, nor is it realistic where the parties are in ongoing
    litigation. In any event, there is no legal basis for it in the agreement
    itself.

[30]

Effectively, because the appellant cannot know which
    potential customers are off-limits to him, he is prohibited for one year from
    dealing with any business that may have been a customer of the company. The
    restriction is therefore not only ambiguous in its practical implementation,
    but effectively prohibits the appellant from competing with the respondent for
    one year.

[31]

After conducting the balancing process between the
    rights of the respondent to protect its trade secrets and customer information,
    and the public interest in free and open competition, in the context of the
    agreement as a whole and the role of the appellant in the company as a
    salesman, I conclude that the complete prohibition on competition for one year
    is overly broad as well as unworkable in practice and makes the restrictive
    covenant unreasonable and unenforceable.

Clean Hands

[32]

The parties both addressed the clean hands issue in
    their factums, but not in oral argument. After the application was brought, the
    appellant moved for an order striking out portions of affidavits filed by the
    respondent. The respondent resisted the order sought on several grounds and
    alleged that the appellant had not come to court with clean hands. In an
    endorsement dated December 17, 2009, Gray J. found that the conduct alleged by
    the respondent did not disclose any lack of clean hands on the part of the
    [appellant]. He held that [t]
he
fact that the
    applicant is engaging in activities that are arguably contrary to the
    restrictive covenant is of no moment. If the restrictive covenant is invalid,
    the applicant is free to engage in those activities. If it is valid, the
    respondent has remedies (
para
. 8).

[33]

The application judge did not appear to make a finding
    of unclean hands on the part of the appellant. In any event, the application
    in this matter was not one for equitable relief but for a declaration regarding
    the enforceability of the restrictive covenant.

RESULT

[34]

I would allow the appeal and grant a declaration that
    the restrictive covenant is unreasonable and therefore unenforceable by the
    respondent. I would grant costs of the appeal to the appellant fixed at $25,000
    inclusive of disbursements and HST.

[35]

The respondent brought a motion seeking leave to appeal
    the costs endorsement of the application judge, dated February 8, 2011, and
    seeking higher costs of the application. In light of the success of the
    appellant on the appeal, the motion is dismissed. If the parties cannot agree
    on the amount and disposition of the costs of the application, they may make
    brief (2 pages each) written submissions to the court within two weeks of release
    of these reasons.


Signed:          K. Feldman J.A.

I
    agree Doherty J.A.

I
    agree M.J. Moldaver J.A.

RELEASED: HD MAY 3, 2011


